COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of M.F.

Appellate case number:     01-12-00374-CV

Trial court case number: 2010-05847J

Trial court:               315th District Court of Harris County

        On April 30, 2012, appellant, Valeria Sanchez AKA Valeria Ash AKA Valeria
Youngblood, filed an affidavit of indigence in the trial court in the above-referenced matter. See
TEX. R. APP. P. 20.1(a)(2). On June 25, 2012, the district clerk filed a clerk’s record on
indigence. The record reflects that no contest to the affidavit of indigence was filed. See TEX. R.
APP. P. 20.1(e). Therefore the allegations in the affidavit are deemed true, and appellant is
entitled to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 10 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k), 35.1(b).

        Appellant’s brief is ORDERED filed with this Court within 20 days after the date the
clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within
20 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Justice Terry Jennings
                   Acting individually  Acting for the Court

Date: July 11, 2012



1
       The reporter’s record was filed on May 24, 2012.